PER CURIAM.
This is an appeal from a final judgment of foreclosure, which judgment found $11,-730.09 to be due for principal plus $6,500.00 for attorney fees and costs.
It is an unfortunate case in the sense that at all times the mortgagor had the funds to satisfy and wanted to satisfy. However, her counsel after a great deal of communication back and forth was never satisfied with the documentation provided by the mortgagee, one item of which was at all times in her counsel’s file. The mortgage went into default and the mortgagee retained counsel to foreclose and paid him a nonrefundable fee of $250.00. At this juncture, mortgagor’s counsel apparently decided to forego his demands and went to the mortgagee’s office and tendered unconditionally the amount of principal and interest due in cash. However, the mortgagee demanded an additional payment of $250.00 to cover its attorney fees on account of the collection efforts. Mortgagor’s counsel refused to pay the $250.00 and, in the language of mortgagor’s appellate counsel at oral argument, “decided to play russian roulette.” It was an expensive game because it resulted in the mortgagor having to pay a substantially large sum of penalty interest plus attorney fees and costs of $6,500.00 instead of the earlier demanded sum of $250.00.
The trial court specifically found:
It was reasonable and necessary to engage Mr. Falk to collect the monies due under the mortgage, that the tender on May 7 was incorrect in that it did not include attorney’s fees and costs which had been incurred at the time for which Mrs. Quain was liable under the note.
After full consideration, we are unable to say that the trial court erred or abused its discretion.
Affirmed.
ANSTEAD, DELL and WALDEN, JJ., concur.